Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131830                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 131830
                                                                   COA: 245012
                                                                   St. Clair CC: 02-000601-FC
  JOHN ALBERT GILLIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 13, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2006                   _________________________________________
           p1108                                                              Clerk